 
 
I 
108th CONGRESS 2d Session 
H. R. 3725 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. Weiner introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To prohibit United States military assistance for Egypt and to express the sense of Congress that the amount of military assistance that would have been provided for Egypt for a fiscal year should be provided in the form of economic support fund assistance. 
 
 
1.Short titleThis Act may be cited as the Egyptian Counterterrorism and Political Reform Act. 
2.FindingsCongress finds the following: 
(1)Egypt is not a reliable ally in the war on terrorism. 
(2) The Middle East Media Research Institute (MEMRI) reports that only two weeks before the September 11, 2001, attacks, the Egyptian Government daily newspaper Al-Akhbar published a column that stated: The Statue of Liberty, in New York Harbor, must be destroyed because of following the idiotic American policy that goes from disgrace to disgrace in the swamp of bias and blind fanaticism.. 
(3)According to the Middle East Media Research Institute, the Egyptian Government weekly newspaper Al-Ahram Al-Arabi published on September 22, 2001, an op-ed article that stated: For many long years, America made many peoples in the world cry. It was always [America] that carried out the acts; now, acts are being carried out [against] it. A cook who concocts poison must one day also taste that poison!. 
(4)In the 1979 peace treaty between Egypt and Israel, signed after the Camp David Accords, each party agreed to ensure that acts or threats of belligerency, hostility or violence do not originate from and are not committed from within its territory . . . against the population, citizens, or property of the other party.. 
(5)The Israeli Defense Forces have repeatedly found arms smuggling tunnels between Egypt and the Gaza Strip. More than 40 tunnels were discovered in 2003. Some of these tunnels originate in Egyptian army and police outposts. 
(6)Egyptian President Mubarak publicly stated that Hezbollah had a right to attack Israelis in Southern Lebanon. 
(7)The Middle East Media Research Institute reports that Dr. Ahmad Al-Tayyeb, recently appointed by the Egyptian Government to be the Mufti of Egypt, told a conference at the University of Cairo in March 2003 that martyrdom operations, in which the Palestinians blow up targets of the Israeli occupation, are actions that are 100 percent permitted according to Islamic religious law, and it is forbidden to facilitate attack of a Muslim country . . . Any attempt to invade Iraq is forbidden by Islamic religious law and by morality, and Islam forbids it, and even commands its believers to resist attempts at invasion and occupation.. 
(8)According to the Middle East Media Research Institute, on August 17, 2001, the Egyptian Government daily newspaper Al-Akhbar contained an editorial that stated: All that we have left to say to the sons of Palestine . . . Kill your enemies wherever you may find them. This is a life and death conflict between you and them and it will not be over through calming attempts. The only thing that will force your enemy to surrender and to accept your demands is force, whatever the sacrifices may be.. 
(9)On May 9, 2003, President Bush stated: Over time, the expansion of liberty throughout the world is the best guarantee of security throughout the world. Freedom is the way to peace. . . . We're determined to help build a Middle East that grows in hope, instead of resentment. Because of the ideals and resolve of this Nation, you and I will not live in an age of terror. We will live in an age of liberty.. 
(10) In November 2003 President Bush stated: The great and proud nation Egypt . . . should show the way toward democracy in the Middle East.. 
(11)The United States Government’s Middle East Partnership Initiative (MEPI) champions an expanded public space where democratic voices can be heard in the political process, and the people have a choice in governance. 
(12)Egypt is a dictatorship. The due process and separation of powers key to any functioning democracy have been stifled in Egypt since Hosni Mubarak assumed the presidency more than 22 years ago. The so-called emergency powers he renews every three years allow him to arrest political opponents, their family and friends. Some experts believe that President Mubarak's refusal to name a successor or vice president suggests his intention to have his son, Gamal Mubarak, succeed him. 
(13)Egypt regularly tortures its citizens. According to the Egyptian Organization for Human Rights approximately 13,000 to 16,000 people are detained without charge on suspicion of security or political offenses in Egypt each year. Amnesty International published a report last year stating that everyone taken into detention in Egypt is at risk of torture. 
(14)The Washington Post reported on January 6, 2004, that 14 people have been allegedly tortured and killed in Egyptian jails over the course of the past 2 years. 
(15)The Coptic Christian minority of between 6 and 10 million in Egypt is victimized regularly, and remains without protection. The Government of Egypt has never taken responsibility for the arrest and torture of more than 1,200 Copts in late 1998 in the wake of sectarian violence. 
(16)In the 1979 peace treaty between Egypt and Israel, each party agreed that the normal relationship between them will include full recognition, diplomatic, economic and cultural relations, termination of economic boycotts, and discriminatory barriers to the free movement of people and good, and will guarantee the mutual enjoyment by citizens of the due process of law. 
(17)As a member of the Arab League, which maintains a boycott against Israel, Egypt recalled its ambassador to Israel in November of 2000, putting immense strain on the diplomatic relations established between the two countries 25 years ago at Camp David. 
(18)In the 1979 peace treaty between Egypt and Israel, each party agreed that the Parties shall seek to foster mutual understanding and tolerance and will, accordingly, abstain from hostile propaganda against each other. 
(19)The American Jewish Committee reported that the government controlled newspaper, Al-Ahkbar, published two award-winning columns entitled, Thanks to Hitler. The Middle East Media Research Institute reported that another government controlled paper, Al-Ahram, suggested that responsibility for [the August bombing in the Iraqi city of Najaf] is Western responsibility—and more specifically, American. 
(20)The television series Knight Without a Horse was broadcast on Egypt's state-run television during Ramadan 2002. The television program was based on the Protocols of the Elders of Zion, an anti-Semitic document that suggests that Jews are planning to take over the world. 
(21)On March 23, 2003, The Washington Post reported: The most popular singer in Egypt is Shaaban Abdel-Rahim, an illiterate man whose tape I hate Israel has sold more than 5 million copies. One of the most successful plays, Mama America, a virulently anti-American piece by well-known artist Mohammed Sobhi, has been running for months.. 
3.Prohibition on United States military assistance for Egypt 
(a)ProhibitionNotwithstanding any other provision of law, for fiscal year 2005 and subsequent fiscal years, United States military assistance may not be provided for Egypt. 
(b)WaiverThe President may waive the application of subsection (a) for a fiscal year if the President determines and certifies to Congress that it is in the national security interests of the United States to do so. 
4.Sense of CongressIt is the sense of Congress that— 
(1)the amount of United States military assistance that would have been provided for Egypt for a fiscal year but for the application of section 3(a) should be provided for Egypt for such fiscal year in the form of economic support fund assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 and further that such assistance should be in addition to economic support fund assistance already proposed to be provided for Egypt for such fiscal year; 
(2)funds for economic support fund assistance for Egypt should not be used by the armed forces of Egypt; 
(3)30 days prior to the initial obligation of funds for economic support fund assistance for Egypt for a fiscal year, the President should certify to Congress that procedures have been established to ensure that the Comptroller General will have access to appropriate United States financial information in order to review the uses of such funds; and 
(4)the agreement among the United States, Egypt, and Israel to decrease the overall amount of United States foreign assistance for both countries should continue. 
5.DefinitionIn this Act, the term United States military assistance means— 
(1)assistance for nonproliferation, anti-terrorism, demining and related programs and activities, including assistance under chapter 8 of part II of the Foreign Assistance Act of 1961 (relating to anti-terrorism assistance) and assistance under chapter 9 of part II of such Act, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities; 
(2)assistance under section 541 of the Foreign Assistance Act of 1961 (relating to international military education and training); and 
(3)assistance under section 23 of the Arms Export Control Act (relating to the Foreign Military Finance program).  
 
